Case 2:19-cv-05909-CAS-PLA Document 1 Filed 01/30/19 Page 1 of 5 Page ID #:1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                                                 C.A. No. ______________


ALAN MCKINLEY,

       Plaintiff,
v.

KAIZEN ADVISORS, LLC,

       Defendant.


                                     COMPLAINT

       Plaintiff Alan McKinley, president of AO Eyewear, Inc., brings this complaint

seeking a declaratory judgment that he is not liable to Kaizen Advisors LLC for fraud or

any other cause of action with respect to the parties’ failed purchase and sale

negotiations under a non-binding letter of intent.

                                          Parties

       1.     Alan McKinley, president of AO Eyewear, Inc. (“AO”), is an individual who

resides in Southbridge, MA.

       2.     Kaizen Advisors LLC (“Kaizen”) is, on information and belief, a Nevada

corporation whose registered agent and managing member are listed on the Nevada

Secretary of State’s website as being located at 123 W Nye Lane, Suite 129, Carson City,

Nevada.
Case 2:19-cv-05909-CAS-PLA Document 1 Filed 01/30/19 Page 2 of 5 Page ID #:2



                                   Jurisdiction and Venue

       3.      This Court has subject matter jurisdiction over this dispute pursuant to 28

U.S.C. §1332 in that McKinley is a citizen of Massachusetts and Kaizen is incorporated

in, and has its principal place of business in, Nevada.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this

District, and a substantial part of the property that is the subject of the action is situated

in this District.

                                            Facts

       5.      On or about February 24, 2017, Kaizen and AO entered into a letter of

intent in connection with Kaizen’s desire to purchase most of AO’s assets.

       6.      Significantly, however, the parties’ letter of intent expressly stated that

that it did not “impose on the parties an enforceable duty or obligation to negotiate

toward or conclude any binding agreement or commitment.” (Section 9)

       7.      The letter of intent provided for a 120-day exclusivity period following

execution of the letter of intent during which AO was prohibited from soliciting,

encouraging, initiating, entering into, continuing or participating in any negotiations or

discussions with, or provide information to, any third party concerning the possible

acquisition or sale of AO or its stock, business or assets. (Section 5)

       8.      The letter of intent provided that after the exclusivity period, AO may

terminate the letter of intent and negotiation of a definitive agreement “at any time

upon written notice.” (Section 11)




                                              2
Case 2:19-cv-05909-CAS-PLA Document 1 Filed 01/30/19 Page 3 of 5 Page ID #:3



       9.       The letter of intent also provided that, “except as otherwise set forth in this

LOI, neither party shall have any liability to the other party if either party terminates

this LOI as permitted by Section 10 without executing Definitive Agreements.” (Sect. 3)

       10.      In or about January of 2018, Kaizen and AO entered into a Non-Disclosure

and Non-Circumvention Agreement.

       11.      AO and Kaizen never reached a binding agreement for the purchase and

sale of AO’s assets to Kaizen.

       12.      In a letter dated October 25, 2018, after the exclusivity period expired, AO

exercised its right to terminate the Kaizen letter of intent (copy attached as exhibit A).

       13.      After AO terminated the Kaisen letter of intent, AO entered into a letter of

intent with plaintiff Europa Eyewear, Inc. (“Europa”) whereby Europa agreed to

purchase substantially all of AO’s assets.

       14.      AO and Europa have been engaging in due diligence and expect to close on

the transaction in the next few weeks.

       15.      After learning about the letter of intent between AO and Europa, Kaizen’s

counsel sent a demand letter to AO’s counsel (copy attached as exhibit B).

       16.      The demand letter alleges, among other things, that AO’s president, Alan

McKinley, engaged in fraud by concealment in his communications and dealings with

Kaizen when the parties operated under the letter of intent. The demand letter threatens

to bring a fraud claim against Mr. McKinley and to seek punitive damages against him

individually.

       17.      Alan McKinley categorically denies that he engaged in fraud in the course

of AO’s dealings with Kaizen.




                                               3
Case 2:19-cv-05909-CAS-PLA Document 1 Filed 01/30/19 Page 4 of 5 Page ID #:4



                                         Count I
                                  Declaratory Judgment

       18.    McKinley repeats and incorporates by reference the above allegations.

       19.    A justiciable controversy exists between the parties as to whether

McKinley has liability to Kaizen for fraud.

       20.    McKinley seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 and

asks the Court to determine that he has no liability to Kaizen for fraud.

                                      Prayer for Relief

       Wherefore, Alan McKinley asks this Court to:

       a.     Enter judgment in his favor on all counts in this complaint;

       b.     Declare pursuant to 28 U.S.C. § 2201 that McKinley has no liability to

              Kaizen for fraud; and

       c.     Award McKinley such other and further relief that justice so requires.

                                                  Respectfully submitted,
                                                  ALAN MCKINLEY,
                                                  By his attorneys,

                                                  /s/ Andrew F. Caplan
                                                  Andrew F. Caplan, BBO #564127
                                                  Twohig Caplan LLP
                                                  P.O. Box 84
                                                  Swampscott, MA 01907
                                                  339-440-0978
                                                  acaplan@twohigcaplan.com

                                                  and

                                                  Michael P. Twohig, BBO #648079
                                                  Twohig Caplan LLP
                                                  25 Pender Street
                                                  Boston, MA 02132-3209
                                                  617-548-3627
                                                  mtwohig@twohigcaplan.com




                                              4
Case 2:19-cv-05909-CAS-PLA Document 1 Filed 01/30/19 Page 5 of 5 Page ID #:5




                           CERTIFICATE OF SERVICE

       I hereby certify that this document has been filed through the ECF system, which
will send electronic copies to the registered participants identified on the Notice of
Electronic Filing, and that I have sent paper copies of this document via U.S. mail to
individuals listed as nonregistered participants (if any) on January 29, 2019.

                                        /s/ Andrew F. Caplan
                                        Andrew F. Caplan




                                           5
